Citation Nr: 1620713	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  13-27 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative arthritis of the right shoulder joints; right shoulder strain; partial thickness tear supraspinatus and infraspinatus (claimed as joint right shoulder).

2.  Entitlement to an initial disability rating in excess of 0 percent for status post trauma to the tip of the right middle finger.

3.  Entitlement to an initial disability rating in excess of 0 percent for scar of the right middle finger.

4.  Entitlement to an initial disability rating in excess of 0 percent for scar status post lipoma removal of the right flank.

5.  Entitlement to an initial disability rating in excess of 0 percent for dermatofibromas of the left arm and left thigh (claimed as a skin condition of the left arm and left leg).

6.  Entitlement to an initial disability rating in excess of 0 percent for mild high frequency sensorineural hearing loss of the left ear.

7.  Entitlement to service connection for hearing loss of the right ear. 

8.  Entitlement to service connection for pneumonia.

9.  Entitlement to service connection for lung nodules.

10.  Entitlement to service connection for bursitis of the left knee.

11.  Entitlement to service connection for bursitis of the left elbow.

12.  Entitlement to service connection for mononucleosis.

13.  Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to February 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 and February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In September 2013, the Veteran filed a timely Substantive Appeal (VA Form 9).  

The Board notes that the September 2013 Statement of the Case included the issue of entitlement to an initial disability rating in excess of 10 percent for tinnitus.  However, the Board finds that the Veteran's December 2010 Notice of Disagreement cannot reasonably be construed as a disagreement with the decision in the December 2010 rating decision that granted service connection for tinnitus with an evaluation of 10 percent.  The lack of a notice of disagreement is a jurisdictional bar to appellate consideration that may not be waived.  See Percy v. Shinseki, 23 Vet. App. 37, 41 (2009); see also 38 C.F.R. §§ 20.200, 20.201 (2015).  Thus, the issue of entitlement to a rating in excess of 10 percent for tinnitus is not before the Board in this appeal.  

The Board notes further that in August 2015 the Veteran's representative requested a copy of the Veteran's claims file and a 60-day extension to submit further evidence or argument from the date of receipt of the claims file.  A copy of the claims file was provided in September 2015.  Additional evidence and argument may be presented at the Board hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a Board hearing by videoconference when he submitted his VA Form 9 in September 2013.  A "hearing without further delay" was again requested in a January 2016 letter from the Veteran's representative.  As the requested hearing has not yet been scheduled, this case is remanded to schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 19.75, 19.76, 20.703, 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  Notice of the scheduled hearing must be sent to both the Veteran and his representative.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)











This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




